Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov 



Inventors: Jackson et al.			:
Application No. 15/520,401			:		Decision on Petition
Int’l Filing Date: October 19, 2015		:				
Attorney Docket No. 128680-00904		:
	

This is a decision on the petition under 37 C.F.R. § 1.181 filed March 30, 2021, requesting the Office withdraw the holding of abandonment.

The petition is granted.

On September 23, 2020, the Office issued a non-final Office action setting a shortened statutory period for reply of three (3) months.  

A reply to the Office action was timely filed with a payment for a three-month extension of time on March 23, 2021.  

The Office issued a Notice of Abandonment on March 29, 2021.  The notice states the Office has not received a reply to the Office action.  However, a reply was timely filed on March 23, 2021.  Therefore, the application is not abandoned.

In view of the prior discussion, the holding of abandonment is hereby withdrawn.

Technology Center Art Unit 1642 will be informed of the instant decision and the application will be further examined in due course.

Telephone inquiries regarding this communication should be directed to Attorney Advisor Steven Brantley at (571) 272-3203.  

/Charles Steven Brantley/

Charles Steven Brantley
Attorney Advisor 
Office of Petitions